Citation Nr: 0619290	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04- 36 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to temporary total evaluation for surgery and 
convalescence of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A transcript of a hearing held in October 2005, before the 
undersigned Veterans' Law Judge, is of record.


FINDINGS OF FACT

1.  A left knee disability was not manifested during active 
duty service or for many years thereafter.

2.  The veteran does not have a service connected left knee 
disability; and is therefore not entitled to a temporary 
total evaluation for surgery and convalescence of the left 
knee.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by military service; nor may it be presumed to have been 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005)

2.  The criteria for a temporary total evaluation for 
convalescence under the provisions of 38 C.F.R. § 4.30 are 
not met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); C.F.R. 
§§ 3.159, 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in December 
2003.  In correspondence dated in January 2004, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Court 
held that upon receipt of an application for a claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Where applicable, the claimant must be notified 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Because of the decision in this case, any failure 
of VA to notify the veteran of the duty to notify and duty to 
assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
There has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the appellant.  


Left Knee Disability 

The veteran contends that he is entitled to compensation for 
his left knee disability.  At his October 2005 hearing, he 
testified that his left knee disability began in basic 
training boot camp.  He stated that he complained of pain and 
swelling several times but was only allowed to go to sick 
call on two occasions and then told not to go again.  He 
further testified that he did not have any injury or accident 
involving his knee since.  The Board has considered his 
contentions, but finds however, that the preponderance of the 
evidence is against the claim because there is no evidence of 
an injury or disease during service; nor is there a showing 
that osteoarthritis either existed or was incurred during 
service, or manifested within the applicable presumptive 
period.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

The Board finds that there is no evidence that the veteran's 
current left knee disability was incurred or aggravated in 
active military service.  Service medical records include a 
Report of Medical History taken at the time of induction in 
December 1965.  The veteran reported that he had varicose 
veins removed from his left leg at age seventeen.  Service 
medical records also show the veteran was seen in sick call 
in July 1966 for left leg swelling.  The note indicates pes 
planus and left pitting edema.  He was prescribed left foot 
arch pads and an ace bandage.  The veteran was seen again in 
August 1966 for left leg swelling.  It appears he was 
wrapping his left knee tightly with an ace bandage and 
getting distal swelling.  He was instructed in the use of the 
ace bandage.  The separation examination was normal.  None of 
the service medical records indicate an injury to the left 
leg or knee; or that the swelling was related to the earlier 
varicose vein removal surgery.  No diagnosis of any disease 
involving the left knee is noted either.  Thus, the Board 
finds that service connection for a left knee disability on a 
direct basis is not warranted.

The Board notes that despite the veteran's testimony to the 
contrary, he has had one injury involving his left leg and at 
least two injuries involving his left knee since leaving 
military service.  The veteran filed a worker's compensation 
claim against Pacific Gas and Electric Company after he was 
injured on the job in December 1972, by way of an electrical 
shock.  He noted pain in his left leg, among several other 
injuries.  However, he was evaluated by two orthopedic 
surgeons who determined he had no orthopedic diseases or 
residuals from the incident.  

In August 1998 the veteran was treated at a VA medical 
facility after having been kicked in the left knee by a 
horse.  A later July 2003 treatment record indicates the 
veteran reported that a horse had fallen on him in June, from 
which he incurred a fractured pelvis.  Records also show that 
the veteran's August 2003 left knee replacement surgery was 
due to a medial meniscus tear.  The noted history of that 
illness reflects that the veteran reported feeling a 
"catching" sensation in his left knee while jogging six to 
seven months prior; and that the swelling and pain had 
continued since then.  

The Board finds that these intervening events, along with the 
absence of evidence of treatment prior to 1998, further 
suggest that the left knee disability was not incurred in or 
aggravated by military service.  However, the requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the veteran incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if it is observed in during an applicable 
presumptive period.  Some chronic diseases are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); 
see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases, including arthritis).  

The Board observes that service medical records are negative 
for any diagnosis of a chronic disorder, such as arthritis or 
osteoarthritis.  Thus, the evidence submitted must show that 
a current chronic disease involving his left knee, manifested 
at least one year following separation from service.  A 
September 2002 VA treatment record shows the veteran was 
diagnosed with arthralgia of the left knee, determined most 
likely to be degenerative joint disease.  MRI's from 2002 and 
2003 revealed mild osteophyte formation; osteoarthritis and 
degenerative changes to the femoral patella joint.  However, 
the Board notes that the veteran separated from active 
military service in May 1968 and this diagnosis is not until 
several years after leaving military service.  Therefore he 
is not entitled to presumptive service connection.  

To conclude, the evidence does not support the veteran's 
claim that his current left knee disorder is the result of an 
event in service or that degenerative arthritis was present 
within one year following separation from service.  Service 
connection is not merited.


Temporary total evaluation for surgery and convalescence on 
the left knee. 

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
§3.105(e) of this chapter.  Such total rating will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.

	(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

	(1) Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 1, 
1989.)

	(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
(Effective as to outpatient surgery March 1, 1989.)

	(3) Immobilization by cast, without surgery, of one 
major joint or more. (Effective as to outpatient treatment 
March 10, 1976.)

The veteran contends he is entitled to a temporary total 
evaluation for surgery and convalescence on his left knee, 
following his August 2003 left knee replacement surgery.  The 
Board has considered his contentions, but finds however, that 
the preponderance of the evidence is against the claim.  

In order to receive a temporary total disability rating, 
there first must be a service-connected disability.  As noted 
in the previous discussion, the Board has determined that the 
left knee disability is not a service-connected disability.  
Therefore, the veteran is not entitled to any temporary total 
rating for such.  Because the basic legal requirements to 
establish a basis for the award of a temporary total rating 
are not met, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).


ORDER

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a left knee 
disability; and temporary total evaluation for surgery and 
convalescence, have not been met.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


